El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos ante nos la ocasión para aclarar dos asuntos importantes sobre la moción de reconsideración contem-*604piada en la Regla 47 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. Ill, y resolver un conflicto de inter-pretación de esa regla que ha surgido entre distintos pane-les del Tribunal de Circuito de Apelaciones.
I
En el caso de autos, el 4 de marzo de 1996 el Tribunal de Primera Instancia, Sala Superior de Utuado, dictó una sentencia para declarar con lugar una acción civil instada por la parte demandante contra el Departamento de la Vi-vienda y el Estado Libre Asociado de Puerto Rico. El foro de instancia condenó a los demandados a pagar $27,000 a la parte demandante, que era el precio en el mercado de una propiedad suya, de la cual había sido desalojada por el Departamento de la Vivienda, luego de haber ocurrido unos derrumbes de terrenos en el lugar donde estaba ubi-cada la propiedad. Concluyó el tribunal de instancia que en este caso se había llegado a un acuerdo entre la parte de-mandada y la parte demandante, mediante el cual ésta entregaría su casa a cambio de que se le indemnizara el justo valor en el mercado de la propiedad incautada por el Estado. El archivo en autos de la copia de la notificación de dicha sentencia se efectuó el 12 de marzo de 1996.
Oportunamente, el 27 de marzo de 1996, la parte de-mandada presentó una moción de reconsideración. Trans-curridos treinta y siete (37) días desde la presentación de dicha moción, pero antes de que expirase el término para acudir mediante una revisión, el tribunal de instancia emi-tió una resolución el 3 de mayo de 1996, mediante la cual ordenó a la parte demandante a exponer su posición con respecto a la moción referida en el término de veinte (20) días.
Conforme se le había ordenado, la parte demandante presentó su oposición a la moción de reconsideración. En *605esencia, alegó que el tribunal sentenciador carecía de juris-dicción para considerar dicha moción por dos razones; a saber: (a) que la moción de reconsideración no le fue noti-ficada dentro del término jurisdiccional de quince (15) días que establece la Regla 47 de Procedimiento Civil, supra, para su interposición(1), y (6) que dicha moción no fue aten-dida o considerada por el tribunal de instancia dentro del término de diez (10) días de haberse presentado, que fija la Regla 47 de Procedimiento Civil, supra, por lo que debía entenderse que la moción había sido rechazada de plano. Adujo también la parte demandante que como la Orden de 3 de mayo de 1996 había sido dictada pasado el término de diez (10) días desde que se presentó la moción, dicha orden no tenía el efecto de interrumpir el término apelativo para acudir en alzada.
El 16 de agosto de 1996 el tribunal de instancia emitió una resolución y acogió lo expuesto por la parte demandante. Por lo tanto, declaró no ha lugar la moción de reconsideración instada por el Estado. Dicha resolución fue notificada a las partes el 20 de agosto de 1996.
Inconforme con el dictamen del tribunal de instancia, el 21 de octubre de 1996 el Estado presentó un escrito de apelación ante el Tribunal de Circuito de Apelaciones, Cir-cuito Regional III (Utuado). En esencia, alegó que el tribunal de instancia había errado al concluir que en el caso había mediado un contrato entre las partes y que el Estado se había incautado de la propiedad de la demandante. Por otro lado, con relación a los planteamientos jurisdicciona-les presentados en torno a la moción de reconsideración, adujo que ni la Regla 47 de Procedimiento Civil, supra, ni su jurisprudencia interpretativa exigen la notificación de *606la moción de reconsideración a las demás partes dentro del término establecido para presentarla. Asimismo, alegó que aunque la moción de reconsideración había sido acogida pasados los diez (10) días dispuestos para ello por la Regla 47 de Procedimiento Civil, supra, el tribunal de instancia tenía jurisdicción para actuar como lo hizo, porque su sen-tencia no era aún final y firme.
El 1ro de noviembre de 1996, la parte demandante soli-citó la desestimación de la apelación presentada por el Estado. En síntesis, sostuvo que el recurso debía ser des-estimado por falta de jurisdicción, por haber sido presen-tado fuera del término jurisdiccional de sesenta (60) días establecido por el Estado para las apelaciones. Funda-mentó su solicitud en que la notificación de la moción de reconsideración presentada por la parte apelante en ins-tancia no se había hecho dentro del término de quince (15) días que establece la Regla 47 de Procedimiento Civil, supra. También adujo que como la moción de reconsidera-ción aludida no fue acogida dentro del término de diez (10) días de haberse presentado, ésta había sido rechazada de plano, y no se había interrumpido el término para apelar, el cual había vencido el 13 de mayo de 1996, más de cinco (5) meses antes de que el Estado apelara.
Luego de otros trámites procesales, el 13 de diciembre de 1996 el Tribunal de Circuito de Apelaciones dictó una resolución y declaró con lugar la moción de desestimación presentada por la demandante. Resolvió que carecía de ju-risdicción para entender en el recurso, por ser la sentencia apelada final y firme. Concluyó que en este caso había transcurrido el término para apelar, el cual vencía el 13 de mayo de 1996; sin que se hubiera resuelto la moción de reconsideración; sin que se hubiese interrumpido el tér-mino para apelar, y sin que se hubiese presentado el re-curso de apelación. Expresó que una vez haya transcurrido el plazo para apelar, la sentencia es final y firme, y el tribunal perdía jurisdicción para resolver una moción de re-*607consideración que no hubiese atendido en el término de diez (10) días dispuesto por la Regla 47 de Procedimiento Civil, supra.
El foro apelativo no decidió nada sobre el otro plantea-miento que le había formulado la parte demandante ape-lada, de que la moción de reconsideración en cuestión no fue notificada a tiempo. Este otro asunto ni siquiera se mencionó en la Resolución del Tribunal de Circuito de Apelaciones.
De dicha resolución acudió ante nos oportunamente el Procurador General de Puerto Rico, en representación de la parte demandada apelante, e hizo el señalamiento de error siguiente:
ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APE-LACIONES AL DETERMINAR QUE LA MOCIÓN DE RE-CONSIDERACIÓN PRESENTADA NO INTERRUMPIÓ EL TÉRMINO PARA APELAR, A PESAR DE QUE LA MISMA FUE ACOGIDA POR EL FORO DE INSTANCIA ANTES DE QUE LA SENTENCIA ADVINIESE FINAL Y FIRME.
Así las cosas, el 7 de marzo de 1997 denegamos la soli-citud de certiorari presentada por el Procurador General.(2)
El 24 de marzo de 1997 el Procurador General volvió a comparecer ante nos en moción de reconsideración e, inter alia, reclamó vehementemente nuestra intervención para pautar el derecho con respecto a la controversia presente en este caso, relativa al alcance de la Regla 47 de Procedi-miento Civil, supra. Nos indicó en la moción de reconside-ración que diferentes paneles del Tribunal de Circuito de Apelaciones han adjudicado la controversia aludida de ma-nera distinta, por lo que existía un conflicto que debíamos conjurar entre dos soluciones contradictorias al problema que genera la interpretación de la referida Regla 47.
*608El 18 de abril de 1997, en la reunión del Pleno de este Tribunal, acordamos unánimemente atender el plantea-miento formulado por el Procurador General en su moción de reconsideración.
Al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, acogimos la reconsideración solicitada por el Procurador General para resolver el conflicto norma-tivo expuesto por éste. Pasamos, pues, a resolver.
rH
La Regla 47 de las de Procedimiento Civil, supra, que actualmente regula la solicitud de reconsideración, dis-pone, en lo pertinente, que:
La parte adversamente afectada por una resolución, orden o sentencia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la reso-lución, orden o sentencia. El tribunal dentro de los diez (10) días de haberse presentado dicha moción, deberá considerarla. Si la rechazare de plano, el término para apelar o solicitar re-visión se considerará como que nunca fue interrumpido. Si se tomare alguna determinación en su consideración, el término para apelar o solicitar revisión empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con rela-ción a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano.
Con el propósito de resolver las controversias plantea-das en este caso en torno al alcance y perfeccionamiento de la moción de reconsideración, conviene repasar la historia de este mecanismo procesal, para así arrojar luz sobre los asuntos que nos conciernen aquí.
La moción de reconsideración como tal no existía expre-samente configurada en nuestro antiguo régimen procesal *609civil. Fue introducida en nuestra jurisdicción al amparo del Art. 140 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 725, que empezó a regir en 1904. Dicho artículo concedía a los tribunales sentenciadores la facultad para eximir a cualquier persona de los efectos de una sentencia u orden dictada contra ella por equivocación, inadverten-cia, sorpresa o excusable negligencia. La moción de recon-sideración surgió al amparo de esta disposición como el medio para que el tribunal sentenciador modificase su fallo. Véanse: Pérez v. Corte de Distrito, 39 D.P.R. 130 (1929); Saldaña v. Comas, Síndico, 41 D.P.R. 339 (1930). En Dávila v. Collazo, 50 D.P.R. 494, 503 (1936), expresa-mente reconocimos que “[e]l objetivo principal de una mo-ción de reconsideración es dar una oportunidad a la corte que dictó la sentencia o resolución cuya reconsideración se pide, para que pueda enmendar o corregir los errores en que hubiese incurrido al dictarla”.
La moción de reconsideración, así fraguada, dio lugar a su uso como práctica dilatoria por parte de litigantes perdidosos. Se convirtió muchas veces en un medio utili-zado por los interesados en posponer indefinidamente la ejecución de una sentencia adversa. Dávila v. Collazo, supra. Ello era así porque entonces la mera interposición de una moción de reconsideración interrumpía el término para apelar y éste no comenzaba a transcurrir de nuevo hasta que el foro de instancia resolviese definitivamente la petición de reconsideración. Dávila v. Collazo, supra, pág. 500. Aunque la moción de reconsideración fuese frívola o carente de méritos, su mera presentación interrumpía el término para apelar, hasta que el foro sentenciador la denegase.
La situación referida antes provocó que la Legislatura de Puerto Rico aprobara en 1937 la Ley Núm. 67, que en-mendó el Art. 292 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 1251, y dispuso, en lo pertinente, que el foro de instancia debía resolver cualquier moción de recon-*610sideración dentro de los cinco (5) días de haber sido presen-tada y que si la rechazaba de plano, el término para apelar se consideraba como que nunca fue interrumpido. De este modo se pretendía evitar los efectos dilatorios de las mo-ciones de reconsideración que fuesen inmeritorias o frívolas. Marcano v. Marcano, 60 D.P.R. 351 (1942); Guilhon & Barthelemy v. Corte, 64 D.P.R. 303 (1944).
Las Reglas de Enjuiciamiento Civil adoptadas en 1943, que desplazaron gran parte del anterior Código de Enjui-ciamiento Civil, nada dispusieron sobre la reconsideración de una sentencia. Ello dio lugar a que se planteara, enton-ces, la cuestión de si las mociones de reconsideración ha-brían de regirse al amparo de la Regla 59(b) de las nuevas reglas, 32 L.P.R.A. Ap. II, que trataba sobre mociones de nuevo juicio. Como existía un nuevo régimen procesal civil, contenido en las reglas de recién adopción y como las mo-ciones de reconsideración según las reglas federales que sirvieron de modelo a las de Puerto Rico se consideraban equivalentes a una moción de nuevo juicio, se pensó que, según las Reglas de 1943, la moción de reconsideración, se regía por la referida Regla 59(b). Este Tribunal resolvió la cuestión en Gual v. Tribl. de Distrito, 71 D.P.R. 305 (1950). Determinamos, entonces, que las mociones de reconsidera-ción continuaban rigiéndose por el Art. 292 del Código de Enjuiciamiento Civil, supra.
El referido artículo 292 quedó en vigor hasta la vigencia de las Reglas de Procedimiento Civil de 1958. La Regla 47 de éstas lo sustituyó. 32 L.P.R.A. Ap. II. López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963). Dicha regla, además de recoger lo esencial del citado Art. 292, le añadió un elemento importante a la norma que éste contenía. Se dispuso que si el tribunal ante el cual se había presentado una moción de reconsideración no tomaba al-guna acción con respecto a ésta dentro de los cinco (5) días que tenía el tribunal para resolverla, se entendería que *611ésta había sido rechazada de plano. Esto se añadió para corregir el problema que había surgido con respecto al re-ferido Art. 292, desde que se aprobó la Ley Núm. 67 de 1937, aludida antes. El problema era que se había resuelto que el término de cinco (5) días fijado por el Art. 292, supra, dentro del cual el tribunal de instancia debía resolver la moción de reconsideración, no era un término fatal de carácter jurisdiccional, sino puramente directivo. Marcano v. Marcano, supra. Por ello, cabía la posibilidad de que un foro de instancia no actuase con respecto a la moción de reconsideración dentro de dicho término, sino más tarde. Si ello ocurría y luego el tribunal denegaba la moción de reconsideración en los méritos, no de plano, sí se interrum-pía el término para apelar. Ello significaba que aún existía espacio para tácticas dilatorias. En tales casos, el objetivo de la referida Ley Núm. 67 no se había logrado a cabalidad. Faltaba, pues, disponer que si el foro de instan-cia no actuaba dentro de los referidos cinco (5) días, ello significaba que la moción de reconsideración quedaba re-chazada de plano automáticamente. Así lo sugirió este Tribunal en Guilhou & Barthelemy v. Corte, supra, pág. 309, y ello fue recogido en las Reglas de 1958.
La Regla 47 de 1958, supra, fue adoptada como tal, con pocos cambios, en las Reglas de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), que están vigentes. Sólo se en-mendó: (a) el término, dentro del cual el tribunal de ins-tancia debe actuar, de cinco (5) a diez (10) días, y (6) en lugar de decir que dentro de dicho término el tribunal de-bía rechazar de plano la moción de reconsideración o seña-lar vista para oír a las partes, se dispuso sencillamente que el tribunal debía considerar la moción dentro de dicho término.
Con este historial en mente, pasemos a examinar las controversias concretas ante nos.
*612HH HH H — I
Como puede deducirse de lo expuesto antes, la importante disposición procesal de la Regla 47, supra, persigue dos propósitos. En lo primordial, por un lado, se busca crear la oportunidad para que un tribunal sentenciador pueda realizar la significativa tarea de corregir cualquier error que haya cometido al dictar una sentencia o resolución. Por otro lado, también se quiere evitar que el medio procesal de la reconsideración se convierta en una vía para dilatar injustificadamente la ejecución de un dictamen judicial. Ambos propósitos están patentes en nuestras decisiones en torno a la citada Regla 47, que ha sido interpretada por este Tribunal en varias ocasiones. En lo pertinente al caso ante nos, hemos resuelto lo siguiente. En primer lugar, hemos indicado que si el foro de instancia no toma ninguna acción con respecto a una moción de reconsideración oportunamente presentada, dentro de diez (10) días de haber sido instada, se considerará que el término para la revisión judicial no ha sido interrumpido por la referida moción. Véanse: Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1993); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Rodríguez Rivera v. Autoridad Carreteras, 110 D.P.R. 184, 187 (1980); El Mundo, Inc. v. Tribunal Superior, 92 D.P.R. 791, 800 (1965).
En segundo lugar, también hemos indicado expresamente que, aunque hayan transcurrido los diez (10) días referidos sin que el foro de instancia haya tomado alguna acción con respecto a la moción de reconsideración, el término para la revisión judicial sí queda interrumpido, si el tribunal a quo decide acoger luego la moción de reconsideración antes de que haya expirado el término para interponer el recurso de revisión. Pagán v. Alcalde Mun. de Cataño, supra; Pueblo v. Mojica Cruz, 115 D.P.R. 569 (1984); Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664 (1974); *613Torres Torres v. Tribunal Superior, 101 D.P.R. 277 (1973); El Mundo, Inc. v. Tribunal Superior, supra, pág. 801.
No hay contradicción entre nuestros dos pronunciamientos aludidos en los párrafos anteriores. Ello, porque hemos explicado con claridad que, aunque el tribunal de instancia presuntamente ha denegado la moción de reconsideración al no tomar acción con respecto a ella dentro de diez (10) días de haberse presentado, el tribunal aún conserva la facultad para reexaminar esa actuación suya, siempre que tenga jurisdicción sobre el caso. Es decir, aunque el foro de instancia haya denegado inicialmente la moción de reconsideración puede acogerla, posteriormente, de estimarlo procedente, si aún no ha transcurrido el término para interponer el recurso de apelación o revisión. Véanse: Aponte v. Policía de P.R., 142 D.P.R. 75, 81 esc. 7 (1996); Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982); El Mundo, Inc. v. Tribunal Superior, supra.
Lo determinativo para que se interrumpa el término de apelación o revisión es que el foro de instancia tome alguna acción para acoger la moción de reconsideración mientras aún tiene jurisdicción sobre el caso. Ello significa que el tribunal haya hecho alguna determinación demostrativa de que ha de atender la moción de reconsideración, como sería el señalamiento de una vista para oír a las partes sobre tal moción o dirigirse a la parte adversa para que exponga su posición sobre ésta por escrito. Rodríguez Rivera v. Autoridad Carreteras, supra.
Claro está, una vez la moción de reconsideración se acoge, el término para la apelación o la revisión queda interrumpido hasta que se resuelva definitivamente dicha moción, como expresamente lo dispone la Regla 47, supra. Véanse, además: Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966), y Guilhou & Barthelemy v. Corte, supra, págs. 303 y 307.
Aplicada la normativa reseñada antes, a los hechos de *614este caso, resulta evidente que el Tribunal de Circuito de Apelaciones erró al concluir que carecía de jurisdicción so-bre él recurso de certiorari presentado por el Estado. Aquí la moción de reconsideración presentada por la parte de-mandada fue acogida por el foro de instancia, antes de que transcurriese el término de sesenta (60) días que tenía el Estado para presentar su apelación. Como la sentencia de instancia aún no era firme y final cuando el Estado solicitó su reconsideración, el foro a quo aún tenía jurisdicción para acoger tal reconsideración. Dicho foro, pues, acogió propiamente la moción de reconsideración presentada por el Estado. De ese modo quedó interrumpido el término para apelar hasta que el tribunal de instancia resolviese definitivamente la moción de reconsideración. Por ello, cuando el Estado presentó su apelación ante el Tribunal de Circuito de Apelaciones, lo hizo a tiempo. No habían trans-currido aún los sesenta (60) días que tenía el Estado para presentar dicho recurso allí, que debían contarse a partir de la fecha de la notificación de la orden del tribunal de instancia que resolvió definitivamente la moción de reconsideración. El Tribunal de Circuito de Apelaciones, pues, erró al resolver, como lo hizo, que carecía de jurisdic-ción para considerar el recurso de apelación del Estado, porque el término para apelar supuestamente había ven-cido “sin que se hubiera resuelto la moción de reconsidera-ción, ni interrumpido el término para apelar, ni radicado el recurso de apelación”.
<1
Lo anterior no concluye nuestro análisis de este caso. Como se ha indicado antes, aquí estaba presente otro asunto que fue planteado sucintamente por la parte de-mandante ante el foro apelativo, pero que éste no atendió, aunque podía ser determinativo del resultado en este caso y que debemos dilucidar para dejar el asunto aclarado.
*615La moción de reconsideración en cuestión no fue notifi-cada a la parte contraria por su promovente dentro del término jurisdiccional de quince (15) días que fija la Regla 47 de Procedimiento Civil, supra, para presentar tal moción. (3) En su escrito ante el Tribunal de Circuito de Apelaciones, la parte demandada apelante admitió haber notificado su moción de reconsideración pasados los quince (15) días referidos. Adujo escuetamente que no era necesa-rio hacer dicha notificación dentro del término para pre-sentar la reconsideración. La parte demandante apelada, en cambio, insistió allí en que el término jurisdiccional para presentar la moción de reconsideración se extendía también a la notificación de dicha moción.(4) De tener ra-zón esta parte en su planteamiento, es evidente que el tribunal apelativo no hubiese tenido jurisdicción para enten-der en el recurso de apelación en cuestión, indepen-dientemente de lo discutido antes en esta opinión. De existir un requisito jurisdiccional de notificar la moción de reconsideración, dentro del mismo término que fija la ci-tada Regla 47 para su presentación, el tribunal de instan-cia tampoco hubiese tenido jurisdicción para acoger la mo-ción que nos concierne en este caso. Por lo tanto, ¿existe en ley tal requisito jurisdiccional de notificación con respecto a las mociones de reconsideración en instancia?
Para resolver esta interrogante es menester notar que invariablemente en las situaciones que hemos determi-nado que un requisito de notificación tiene carácter juris-diccional, ello se ha debido a que existía ya alguna dispo-*616sición de ley consonante con tal determinación. Así, pues, en Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635 (1991), resolvimos que la notificación a las otras partes del pleito de una solicitud de revisión judicial de una decisión administrativa es un requisito de carácter jurisdiccional, y nos amparamos para así resolver en el lenguaje de la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico que, en lo perti-nente, dispone expresamente que “la parte notificará ... la solicitud de revisión ... a todas las partes dentro del tér-mino para solicitar dicha revisión”. 3 L.P.R.A. see. 2172.
Igualmente, en González Santos v. Bourns P.R., Inc., 125 D.P.R. 48 (1989), resolvimos que la notificación de un escrito de apelación del Tribunal de Distrito al Tribunal Superior es un requisito jurisdiccional y nos amparamos para así resolver en el lenguaje de la Regla 53.2 de Proce-dimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, que ex-presamente dispone que “el apelante notificará la presen-tación del escrito de apelación a todas las partes ... dentro del término para apelar”.
En Cruz v. Flamingo Homes, Inc., 102 D.P.R. 490 (1974), aclaramos cuál era el término jurisdiccional para la notifi-cación de una solicitud de revisión ante este Tribunal, am-parándonos precisamente en lo dispuesto en la Ley Núm. 97 de 2 de junio de 1967 (32 L.P.R.A. Ap. II). Señalamos allí que dicho término jurisdiccional había cambiado en virtud de una enmienda legislativa al término que regía antes. De ese modo, reiteramos la normativa sostenida por muchas décadas, con arreglo a la cual la determinación de los efec-tos de la falta de notificación del escrito de apelación ante nos depende de lo que el Legislador haya dispuesto. Véanse: Ortiz Rivera v. Agostini, 93 D.P.R. 221 (1966); Casasús v. White Star Bus Line, 58 D.P.R. 865 (1941); Villegas v. Sucn. McCormick, 40 D.P.R. 890, 893 (1930); Nieves v. Müllenhoff et al., 22 D.P.R. 528 (1915); Candelas v. Ramírez et al., 20 D.P.R. 33 (1914).
*617La Regla 47 de Procedimiento Civil de Puerto Rico, supra, no dispone nada sobre la notificación de las mociones de reconsideración. En cambio, la Regla 48 de Procedimiento Civil sobre nuevo juicio, sí dispone expresamente que la moción de nuevo juicio debe notificarse a la otra parte. 32 L.P.R.A. Ap. III. Esta ausencia de disposición alguna sobre la notificación de las mociones de reconsideración y, en particular, la ausencia de un expreso mandato legislativo sobre el término dentro del cual deban notificarse, nos impide resolver por puro fíat judicial que la notificación de dichas mociones dentro del término para presentarlas es un requisito jurisdiccional. Debe tenerse en cuenta que la atribución de carácter jurisdiccional a una medida procesal tiene, evidentemente, graves consecuencias. Tiende a privar al foro judicial de autoridad para entender en un asunto y a privar a las partes de la oportunidad de ser oídas. En lo que aquí nos concierne concretamente, tendería a privar al tribunal sentenciador de la importante función de corregir sus propios errores. Por eso hemos señalado, aunque en otro contexto, que sólo puede determinarse la falta de jurisdicción de un tribunal sobre algún asunto si ello “se ha dispuesto claramente por ley”. Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994). Ello no sucede de ningún modo aquí.
Por todo lo anterior, resolvemos que la falta de notifica-ción por el Estado de su moción de reconsideración dentro del término reglamentario, en el caso de autos, no consti-tuye un defecto jurisdiccional.
V
Nos queda un asunto por dilucidar: ¿debe notificarse la moción de reconsideración a la parte contraria, a su pro-movente, aunque tal notificación no constituya un requi-sito jurisdiccional?
Las Reglas de Procedimiento Civil vigentes preco-*618nizan como norma general que toda moción o alegación sea notificada a todas las partes del pleito y que éstas —si lo interesan— puedan comparecer a oponerse o apoyar lo solicitado. A ello responde lo que se dispone concretamente en la Regla 8.4 y en la Regla 67.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Se trata de una filosofía procesal que auspicia que todas las partes del pleito estén plenamente enteradas de todo lo que allí acontece y puedan expresarse sobre todos los desarrollos en éste. 4A Wright and Miller, Federal Practice and Procedure: Civil 2d See. 1141, pág. 402 (1987).
Con arreglo a lo anterior, es evidente que el promovente de la moción de reconsideración debe notificarla a la parte contraria, a la misma vez que presenta dicha moción a la consideración del tribunal de instancia. (5) De ese modo, la parte contraria queda enterada pronto de la medida tomada por el promovente y puede anticipar sus propios pasos con respecto a los próximos eventos procesales del caso. Más importante aún, en casos en los cuales se va a acoger la moción, tal notificación le permite al tribunal poder ordenar lo que proceda a la parte contraria, sujeto a términos más breves que los que tendría que conceder si la notificación no se hubiese hecho ya, lo que permite agilizar la consideración definitiva de la moción.
Conforme a lo anterior, pues, resolvemos que aunque la notificación por el promovente de mía moción de reconsideración dentro del término fijado para presentarla no es de carácter jurisdiccional, dicha moción debe notifi-*619carse dentro del término referido, y que ello, prospectiva-mente, constituye un requisito de cumplimiento estricto.
VI
Por los fundamentos expuestos, se dictará sentencia para expedir el certiorari solicitado y revocar la Resolución del Tribunal de CArcuito de Apelaciones de 13 de diciembre de 1996. Se devolverá el caso de autos a dicho foro para que atienda en sus méritos el recurso de apelación presentado allí por el Estado.
El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López concurrió con el resultado. El Juez Asociado Señor Negrón García emitió mía opinión disidente, a la cual se unió el Juez Asociado Señor Corrada .Del Río.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Estamos conformes con lo resuelto por este Tribunal en términos de que el foro de instancia conservaba jurisdic-ción para acoger la moción de reconsideración que fue pre-sentada por el Estado dentro del término que las partes tenían para acudir a un foro de mayor jerarquía y que, por lo tanto, el Tribunal de Circuito de Apelaciones erró al des-estimar el recurso de certiorari posteriormente presentado por el Estado. De igual forma estamos conformes con la determinación de que, por imperativo estatutario, no puede presumirse que la notificación de una moción de re-consideración a la parte o las partes adversas dentro del período que toda parte posee para presentarla en el tribunal es de carácter jurisdiccional; pero que, debido a la na-turaleza de los intereses involucrados y las diversas dispo-*620siciones estatutarias implicadas, el requisito de notificar la moción de reconsideración a la parte o las partes adversas es de cumplimiento estricto.
HH
Por imperativo de la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. 111,(1) toda moción de reconsideración debe ser presentada dentro del término de quince (15) días desde la fecha de la notificación si se trata de una orden o resolución o dentro de los quince (15) días desde el archivo en autos de la copia de la notificación de la sentencia. Como se sabe, este término es de carácter jurisdiccional. Barreto v. Sherris Caribbean, Inc., 92 D.P.R. 859 (1965); El Mundo, Inc. v. Tribunal Superior, 92 D.P.R. 791 (1965). Por ello, si la parte que desea que un tribunal reevalúe alguna determinación no actúa presentando la moción en ese tér-mino, no puede valerse del mecanismo establecido en la Regla 47 de Procedimiento Civil, supra.
Sin embargo, la presentación de una moción de reconsi-deración no tiene el efecto de interrumpir automática-mente el término para solicitar la revisión de un dictamen de un tribunal. Para que ello ocurra es necesario que el foro judicial acoja la moción. Por ello, la Regla 47 de Pro-cedimiento Civil, supra, establece un término directivo dentro del cual los tribunales deben actuar para que la *621parte que presenta la moción de reconsideración entienda que ésta ha sido acogida y evite, así, que expire el plazo que toda parte tiene para acudir ante un foro de mayor jerarquía, en espera de que el foro de instancia se exprese sobre la moción de reconsideración.(2) Así, pues, si el Tribunal de Primera Instancia no actúa dentro del término de diez (10) días a partir de la presentación de la moción, se entiende que el término para acudir ante un tribunal ape-lativo no ha sido interrumpido. Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Rodríguez Rivera v. Autoridad Carreteras, 110 D.P.R. 184 (1980); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644 (1979). La única excepción que hemos reconocido a esta norma ocurre si el promovente de la moción de reconsideración puede demostrar que el juez no la tuvo ante su consideración dentro del término de diez (10) días de presentada por error o negligencia de los fun-cionarios del tribunal. Villanueva v. Hernández Class, supra.
Sin embargo, hemos afirmado en el pasado que aún cuando los tribunales no acojan la moción de reconsidera-ción dentro del plazo de diez (10) días luego de su presen-tación, el foro de instancia conserva jurisdicción para aco-gerla y dilucidarla siempre y cuando actúe dentro del plazo que poseen las partes para acudir ante un foro de mayor jerarquía. Pueblo v. Mojica Cruz, 115 D.P.R. 569 (1984); Torres Torres v. Tribunal Superior, 101 D.P.R. 277 (1973); El Mundo, Inc. v. Tribunal Superior, supra. El foro a quo puede incluso denegar la moción de reconsideración y aco-gerla posteriormente, siempre y cuando lo haga dentro del término que la parte tiene para apelarla o revisarla. En esta situación se justifica tal proceder por el hecho de que *622la resolución o sentencia, cuya reconsideración ha sido so-licitada, no ha advenido final y firme.
Por otro lado, la Regla 47 de Procedimiento Civil, supra, a diferencia de las reglas que regulan los recursos de ape-lación y revisión, nada dispone de forma específica con res-pecto a la notificación de la moción a la parte o las partes adversas. Es la Regla 67.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la que dispone que los escritos presenta-dos en el tribunal deben ser notificados a todas las partes, excepto cuando las propias Reglas de Procedimiento Civil o el tribunal indiquen lo contrario. Véase, además, la Regla 67.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Somos del criterio de que ante la ausencia de una clara expresión legislativa no puede presumirse el carácter jurisdiccional de la notificación de la moción de reconsideración a la parte o las partes adversas. Por ello, coincidimos con la opinión del Tribunal cuando resuelve que no es un requisito juris-diccional notificar a todas las partes del pleito dentro del término de quince (15) días prescrito por la regla.
Ahora bien, resuelto lo anterior, ¿hay que notificar la moción de reconsideración a la parte adversa? Y de ser así, ¿en qué momento?
Independientemente de sus méritos, en buena práctica judicial adjudicativa todas las partes en un pleito deben conocer los planteamientos de derecho que subsisten en los tribunales y que en su día pudieran ser adjudicados, más aún cuando un tribunal que tiene ante sí una moción de reconsideración puede acogerla durante todo el término que las partes tienen para acudir a un foro de mayor jerarquía. Pueblo v. Mojica Cruz, supra; Torres Torres v. Tribunal Superior, supra; El Mundo, Inc. v. Tribunal Superior, supra.
Asimismo, la oportuna notificación de una moción de reconsideración a la parte o las partes adversas, les per-mite oponerse por escrito a ella, sin que el tribunal lo re-*623quiera, llevando así al juzgador aquellos planteamientos que a su juicio hagan improcedente reconsiderar la deter-minación del tribunal. Nótese que en esta situación, el tribunal tendría ante sí las posiciones de las partes involu-cradas, lo cual le permitiría adjudicar prontamente la moción de reconsideración sin la dilación que implicaría ordenar la celebración de una vista.
Resulta significativo destacar que las mociones de re-consideración presentadas ante el Tribunal de Circuito de Apelaciones y ante el Tribunal Supremo están claramente matizadas por lo dispuesto en los respectivos reglamentos. Al respecto, éstos establecen que todo escrito presentado tanto ante el Tribunal de Circuito de Apelaciones como ante nos, debe ser notificado a todas las partes y que dicha gestión se hará constar en el propio escrito. Véanse: Regla 71 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII-A, y Regla 39 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A.
En específico, el Reglamento de este Tribunal señala en su Regla 39(b), 4 L.P.R.A. Ap. XXI-A, que “[cjualquier es-crito posterior [a los recursos instados ante este Foro] que se presente será notificado simultáneamente a las partes”. Una disposición similar está contenida en la Regla 71 del Reglamento del Tribunal de Circuito de Apelaciones, supra.
Aunque no hemos encontrado una disposición análoga para el Tribunal de Primera Instancia, los fundamentos prácticos que justifican la existencia de esa regla en el foro apelativo son extensivos a las mociones de reconsideración ante el Tribunal de Primera Instancia.
Ante todo lo anterior, estamos conformes con resolver que, aunque la notificación de una moción de reconsidera-ción a la parte adversa dentro del término de quince (15) días que una parte tiene para presentarla en el tribunal no es de carácter jurisdiccional, sí es de cumplimiento es-*624tricto, por lo que de no presentarla en dicho término el promovente deberá demostrar justa causa para la dilación. De este modo, en ausencia de una intención legislativa que establezca que tal notificación es un requisito jurisdiccio-nal, la deficiencia en notificarla dentro del término de quince (15) días no debe ser concebida como un defecto que impida al tribunal considerarla, siempre y cuando la parte promovente acredite las razones que justifican esa dilación.
Nos parece que la norma adoptada hoy por este Tribunal concilia adecuadamente las diversas disposiciones re-glamentarias involucradas que atienden el asunto ante nuestra consideración, sin que represente una carga one-rosa para el tribunal o las partes.
— O —

 Sobre el particular, la parte demandante afirmó que no fue hasta el 8 de abril de 1996 que la parte demandada le notificó con copia de dicha moción. Acompañó como evidencia de tal notificación una copia del sobre franqueado en el correo de San Juan con matasellos de tal fecha.


 Surge de nuestra resolución que el Juez Presidente Señor Andréu García no intervino y que el Juez Asociado Señor Fuster Berlingeri hubiese expedido para pautar.


 Reiteradamente hemos resuelto que se trata de un término jurisdiccional. Barletta v. Tribunal Superior, 100 D.P.R. 690 (1972); Rodríguez v. Rodríguez, 98 D.P.R. 744 (1970); Barreto v. Sherris Caribbean, Inc., 92 D.P.R. 859 (1965); López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963); González v. Am. Surety Co., 71 D.P.R. 354 (1950).


 Tanto en su oposición a la moción de reconsideración como en su moción de desestimación ante el foro apelativo, la parte demandante apelada apoya su alega-ción de que la notificación de dicha moción debe hacerse jurisdiccionalmente dentro del término para presentarla, estrictamente en tres decisiones nuestras, ninguna de las cuales trata sobre este asunto, sino sobre la notificación de los recursos de revisión.


 Existen algunas decisiones antiguas de este Tribunal que resuelven que una moción de reconsideración tiene carácter ex parte y que por ello no es necesario que se notifique a la parte contraria, al promovente, hasta tanto el tribunal de instancia decida que va a acoger dicha moción. Gual v. Tribl. de Distrito, 71 D.P.R. 305 (1950); Ferrari v. American Railroad Co., 39 D.P.R. 49 (1929); Ramos Anaya v. López, 36 D.P.R. 675 (1927); Calaf v. Gallardo, 36 D.P.R. 147 (1927). Se trata de decisiones que fueron emitidas antes de que nuestras actuales reglas procesales estuviesen vigentes. Dichas decisiones no reflejan la filosofía procesal moderna y por ende han perdido actualidad.


 La Regla 47 de Procedimiento Civil dispone, en lo pertinente:
“La parte adversamente afectada por una resolución, orden o sentencia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolu-ción u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia. El tribunal dentro de los diez (10) días de haberse presentado dicha mo-ción, deberá considerarla. Si la rechazare de plano, el término para apelar o solicitar revisión se considerará como que nunca fue interrumpido. Si se tomare alguna de-terminación en su consideración, el término para apelar o solicitar revisión empe-zará a contarse desde la fecha en que se archiva en los autos una copia de la notifi-cación de la resolución del tribunal resolviendo definitivamente la moción. Si el tribunal dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de haber sido presentada, se entenderá que la misma ha sido rechazada de plano. 32 L.P.R.A. Ap. III.


 Notamos que según los cambios introducidos en 1996 en la estructura judicial, tal posibilidad no existe en el caso de la moción de reconsideración presentada ante el Tribunal de Circuito de Apelaciones, ya que el término para acudir ante este foro para cuestionar una resolución o sentencia de ese foro comienza a transcurrir desde el archivo en autos de la copia de la notificación de la resolución o sentencia que resuelve definitivamente la moción de reconsideración. 32 L.P.R.A. Ap. III.